The court stenographer has called our attention to the dissenting opinion herein, prepared to be filed after the motion for rehearing had been overruled and the court adjourned for the term.
Our original opinion quotes the affidavit made the basis for extradition. The lower court, and this court, correctly and specifically held: "it (the affidavit) was not on information andbelief alone, but was sworn to positively." Simply that and nothing more. No one can mistake our holding. So that the attempted strictures on us by the dissenting opinion, and the citation of authorities to the effect that where such an affidavit is made solely on information and belief, it is insufficient as a basis for extradition, are as wholly inapplicable and foreign to the question as would be a citation to the ten commandments, or to authorities on arson, murder, rape or any other distinct crime wholly disconnected with the crime charged herein; hence, the authorities mentioned in the dissenting opinion are neither directly nor indirectly embraced in, nor affected by, our original opinion. *Page 314 
                          July 5, 1915.